Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 06/07/2022 has been entered. Claims 1, 3-8, 10-11 and 14-18 are currently pending in this application.
Applicant’s arguments, see Pages 6-9, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1, 3-8, 10-11 and 14-18 have been fully considered and are persuasive. The rejections of claims 1, 3-8, 10-11 and 14-18 has been withdrawn.

Allowable Subject Matter
Claims 1, 3-8, 10-11 and 14-18 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a substrate of a display panel, a manufacturing method for a substrate, or a display device as set forth in claims 1, 3-8, 10-11 and 14-18.
Regarding claims 1 and 15, the prior art of record, taken along or in combination, fails to disclose or suggest a substrate of a display panel, comprising: a substratum; a shading layer; and a plurality of retaining walls arranged on the shading layer in a direction parallel to a sealant coating direction of the display panel, wherein the plurality of retaining walls are connected in a laminated manner, and any two adjacent retaining walls in a direction in which the retaining walls are arranged have different heights; wherein the substrate comprises a black matrix and a color resist layer, each of the plurality of retaining walls comprises a lower layer structure, the lower layer structure and the color resist layer are made of the same material, and the color resist layer comprises color resists with different colors; wherein three of the retaining walls are in a group and are respectively made of color resist materials with three different colors, and the retaining walls are arranged in a circle around the display area along the sealant coating direction; wherein the plurality of retaining walls in each group have an increasing or decreasing height along the sealant coating direction; and wherein “the lower layer structure of the plurality of retaining walls in each group is arranged sequentially with a red color resist, a green color resist and a blue color resist along the sealant coating direction, wherein the blue color resist has a larger height than the green color resist, and the green color resist has a larger height than the red color resist” in combination with the other required elements of the claim. 
Claims 3-8, 10-11 and 16-18 are allowable due to their dependency.
The most relevant reference, Xiang (CN105739185A) in view of Gao (CN101290417A) and Gu (CN103149729A) only discloses a substrate of a display panel, comprising: a substratum; a shading layer; and a plurality of retaining walls arranged on the shading layer in a direction parallel to a sealant coating direction of the display panel, wherein the plurality of retaining walls are connected in a laminated manner, and any two adjacent retaining walls in a direction in which the retaining walls are arranged have different heights; wherein the substrate comprises a black matrix and a color resist layer, each of the plurality of retaining walls comprises a lower layer structure, the lower layer structure and the color resist layer are made of the same material, and the color resist layer comprises color resists with different colors; wherein three of the retaining walls are in a group and are respectively made of color resist materials with three different colors, and the retaining walls are arranged in a circle around the display area along the sealant coating direction; wherein the plurality of retaining walls in each group have an increasing or decreasing height along the sealant coating direction. They at least fail to disclose or suggest that the lower layer structure of the plurality of retaining walls in each group is arranged sequentially with a red color resist, a green color resist and a blue color resist along the sealant coating direction, wherein the blue color resist has a larger height than the green color resist, and the green color resist has a larger height than the red color resist in combination with the other required elements of the claim.
Oh (US 2017/0090226), Lee (US 2011/0013125), Yang (CN109491150A) and Li (CN104166270A) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 14, the prior art of record, taken along or in combination, fails to disclose or suggest a manufacturing method for a substrate, comprising steps of: arranging a shading layer on a non-display area of a substratum; and arranging a plurality of retaining walls with different heights on the shading layer in a direction parallel to a sealant coating direction of a display panel, wherein each of the plurality of retaining walls are connected in a laminated manner; wherein the substrate comprises a black matrix and a color resist layer, each of the plurality of retaining walls comprises a lower layer structure, the lower layer structure and the color resist layer are made of the same material, and the color resist layer comprises color resists with different colors; wherein three of the retaining walls are in a group and are respectively made of color resist materials with three different colors, and the retaining walls are arranged in a circle around the display area along the sealant coating direction; wherein the plurality of retaining walls in each group have an increasing or decreasing height along the sealant coating direction; and wherein “the lower layer structure of the plurality of retaining walls in each group is arranged sequentially with a red color resist, a green color resist and a blue color resist along the sealant coating direction, wherein the blue color resist has a larger height than the green color resist, and the green color resist has a larger height than the red color resist” in combination with the other required elements of the claim. 
The most relevant reference, Xiang (CN105739185A) in view of Gao (CN101290417A) and Gu (CN103149729A) only discloses a substrate of a manufacturing method for a substrate, comprising steps of: arranging a shading layer on a non-display area of a substratum; and arranging a plurality of retaining walls with different heights on the shading layer in a direction parallel to a sealant coating direction of a display panel, wherein each of the plurality of retaining walls are connected in a laminated manner; wherein the substrate comprises a black matrix and a color resist layer, each of the plurality of retaining walls comprises a lower layer structure, the lower layer structure and the color resist layer are made of the same material, and the color resist layer comprises color resists with different colors; wherein three of the retaining walls are in a group and are respectively made of color resist materials with three different colors, and the retaining walls are arranged in a circle around the display area along the sealant coating direction; wherein the plurality of retaining walls in each group have an increasing or decreasing height along the sealant coating direction. They at least fail to disclose or suggest that the lower layer structure of the plurality of retaining walls in each group is arranged sequentially with a red color resist, a green color resist and a blue color resist along the sealant coating direction, wherein the blue color resist has a larger height than the green color resist, and the green color resist has a larger height than the red color resist in combination with the other required elements of the claim.
Oh (US 2017/0090226), Lee (US 2011/0013125), Yang (CN109491150A) and Li (CN104166270A) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871